11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                    JUDGMENT

C. Borunda Holdings, Inc.,                   * From the 220th District
                                               Court of Comanche County,
                                               Trial Court No. CV00614.

Vs. No. 11-15-00057-CV                       * December 22, 2016

Lake Proctor Irrigation Authority            * Memorandum Opinion by Wright, C.J.
of Comanche County, Texas,                     (Panel consists of: Wright, C.J.,
                                               Bailey, J., and Countiss, sitting by
                                               assignment)
                                               (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that there is
no error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is in all things affirmed. The costs incurred by
reason of this appeal are taxed against C. Borunda Holdings, Inc.